Citation Nr: 1411981	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for left leg thrombosis, claimed as secondary to varicose veins.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1952 to September 1954.

These matters initially came before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously considered the appeal in June 2009 and reopened the claim for varicose veins and denied the reopened claim and the claim for deep vein thrombosis.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In March 2010, the Court granted a Joint Motion for Remand and vacated the Board's decision and remanded the matter for further consideration.  In September 2010, the Board remanded the claim for further development.  

Upon completion of the development, the Board again considered and denied the claims in a July 2012 decision.  The Veteran again appealed the decision to the Court.  In July 2013, the Court again vacated and remanded the matter to the Board.

The Virtual VA and VBMS files have been reviewed.  

After considering the Joint Motion, the Board finds that additional development is necessary.  The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.

The Joint Motion indicated that none of the medical evidence offered any opinion as to whether the Veteran's symptoms during service were considered temporary or intermittent flare-ups of the condition.  In light of the above, another medical opinion is necessary.

Additionally, the Veteran's representative continues to argue that the June 2011 and February 2012 VA examinations are not adequate as they did not discuss the Veteran's lay statements.  Specifically, the Veteran has alleged that his varicose veins, which preexisted service, were aggravated by his duties during service, including heavy workloads, climbing ladders, jumping on ships.  The Veteran further asserted that he had pain in service, went to sick call because of the pain and inability to perform duties and was ordered to have the operation.  Concerning the condition of his legs after the operation, the Veteran testified that he had problems all his life after service.  During the DRO hearing he reported that he was treated by his medical union primary care for problems with his feet.  Accordingly, the medical opinion should also address the Veteran's lay assertions as to his condition before, during and after surgery.

Concerning the claim for left leg thrombosis, the Veteran seeks service connection for this condition as secondary to the varicose veins.  Accordingly, the issues are considered inextricably intertwined and VA is required to decide those issues together. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should return the claims file to the vascular specialist who signed the February 2012 VA examination, if available.  If the examiner who conducted the February 2012 examination is no longer available, another examiner should be consulted.  If the examiner deems another examination is necessary, schedule the Veteran for a VA examination.

Upon review of the entire claims file the examiner must provide an opinion as to the following:

a) Did the varicose veins that were noted upon the October 1951 pre-induction examination and November 1952 induction examination increase in severity during service?  The vascular specialist should comment on the following:

i) the symptoms present before, during, and after the March 1954 surgery, including those described in lay statements and testimony;  
ii) the lay testimony of strenuous activity during service and continued symptoms and problems since service;
iii) the April 1955 VA examination that noted no complaints "other than varicose veins and feet";
iv) the July 2007 and March 2008 opinions of R.G., M.D.

b)  If the condition increased in severity, was this increase a temporary or intermittent flare-up?

c)  If the condition increased in severity, is there clear and unmistakable evidence (i.e., it is undebatable) that any increase in disability was due to the natural progression of the disease?  

d) is it at least as likely as not that left leg thrombosis had its onset in service or is otherwise attributable to service?

e) is it at least as likely as not that left leg thrombosis was caused or aggravated by the varicose veins?  The examiner must comment upon the July 2007 and March 2008 opinions of R.G., M.D. and the March 2009 statement from Queens Family Medicine.

If aggravation is found, the examiner is requested to discuss the baseline level of the condition prior to the onset of aggravation.

The examiner must provide a complete rationale for any stated opinion.  Should the examiner conclude that he or she cannot provide an opinion without resorting to speculation he or she must provide a rationale as to why this is the case.

2.  Following the completion of the above, and any other development deemed necessary, the RO/AMC should readjudicate the claim. If the claim is denied, the Veteran should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


